Citation Nr: 1423801	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-26 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, AL


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to September 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs Medical Center (VAMC) in Tuscaloosa, Alabama. The Veteran had a hearing before the Board in June 2012 and the transcript is of record.

The issue of entitlement to service connection for a right knee disorder, claimed as secondary to a service-connected left knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1. The Veteran is service connected for degenerative joint disease of the left knee. 

2. The Veteran was prescribed a left knee brace in May 2010.

3.  The VAMC indicated the Veteran did not show any clothing with wear and tear from the brace and, indeed, the Veteran testified before the Board that his knee brace does not cause damage to his clothing.  


CONCLUSION OF LAW

The requirements for eligibility for a clothing allowance have not been met. 38 U.S.C.A. §§ 1162, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.810 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA). Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17). However, in Beverly v. Nicholson, 19 Vet. App. 394, 403 -04 (2005), although not explicitly stated, the CAVC appeared to assume the VCAA is applicable to a chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The VAMC has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim. There is no indication that any additional notice or development would aid the Veteran in substantiating his claim. 38 U.S.C.A. §§ 5103 , 5103A (West 2002). Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). Under the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). Therefore, the Board may proceed to consider the merits of the claim.

Clothing Allowance

Under VA laws and regulations, an annual clothing allowance as specified in 38 U.S.C.A. § 1162  is payable when the Chief Medical Director or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of use of a physician prescribed medication for a skin condition which is due to a service-connected disability produces irreparable damage to the Veteran's outer garments. 38 C.F.R. § 3.810(a)(2).

The Veteran claims he received a clothing allowance in prior years related to his left knee brace supplied by VA and there is nothing different that should preclude him from continuing to receive the clothing allowance.

The Veteran is service-connected for a left knee disability and, in May 2010, he was prescribed a left knee brace.  He believes the VAMC denied his clothing allowance claim due to a misunderstanding.  He indicates he also has a right knee disorder, which is not service-connected and is treated privately.  He was prescribed knee braces from his private physician as well as from the VA.  Since he rotates braces, when he appeared at the VAMC wearing the brace, the brace looked "brand new" and "unused."  In fact, the Veteran claims it is simply because he has four braces of the same type between his private physician and the VA.  He also indicates he was wearing braces on both legs, but the VA physician only assumed he was wearing a brace on the right knee, which is not the service-connected knee.  

There is an August 29, 2011 notation from the VAMC physician indicating the Veteran reported to the office to discuss his appeal and "was not wearing brace."  In the September 2011 Statement of the Case, the VAMC adjudicator further noted that the Veteran "came back to Prosthetic Service with the knee brace on his right leg which he is [not service connected for], the brace looked brand new not worn."  It was also noted that the Veteran did not present clothing demonstrating wear or tear.

Again, the Veteran believes the denial of his claim is due to a misunderstanding.  He indicated during his hearing before the Board in June 2012 that he was wearing braces on both the knees, but instinctively lifted the pant leg on his right side when asked to show his brace.  Had he known the problem, he would have proceeded to show the VAMC employee the left leg.  He further explained the stellar condition of the knee brace was not due to non-use, but rather a product of having four braces of the same type at his disposal between VA and private providers.

Regardless of how often the Veteran uses the brace, the Board finds most compelling the fact that the Veteran did not demonstrate wear or tear to his clothing.  Again, a clothing allowance under the law is payable where the orthopedic appliance is worn or used and tends to wear or tear the Veteran's clothing.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a)(2) (emphasis added).

While the Veteran adamantly disagreed with the finding that his brace is unused, he conceded the brace did not cause any damage to his clothing. Rather, it is a Velcro strap-based brace that can be worn over or under his clothes with no damage.  The Veteran specifically testified during his hearing before the Board that wearing his brace, "you're not going to have clothing damage."  He has indicated in statements that he wears loose-fitting clothing because of his brace, but he has never claimed the brace damages his clothing.  In fact, he testified to the contrary under oath before the Board in June 2012. 

Thus, the Board finds it unnecessary to resolve whether the Veteran's brace is worn on a consistent basis.  In any case, the Veteran concedes the brace has not and does not cause damage to his clothing.  For these reasons, the elements under 38 C.F.R. § 3.810 for a clothing allowance are not met.  In light of the above, the Board concludes an annual clothing allowance is not warranted.



ORDER

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


